Arterburn, J.
— Petitioner, pro se, asks that we cite the Public Defender to show cause why he should not represent the petitioner in what originally would be a writ of error coram nobis, but now under our rules would be a motion for permission to file a belated motion for a new trial in the Switzerland Circuit Court.
He states that he was convicted of the crime of forgery and sentenced to a period of 2-14 years in the state penitentiary in May, 1956 and that at that time he was deprived of counsel, although he requested *655same and pleaded guilty; that he was a pauper and unable to employ counsel. He makes no other allegations for the basis of his petition herein as to merit.
He further states that a petition for a writ of error coram nobis was denied on June 5, 1964 in the Switzerland Circuit Court. We have no way of knowing whether or not at that hearing the issue as to appointment of counsel was raised and considered, and determined by that court. The petitioner gives us no information with reference to an adjudication thereof.
This question is referred to the Public Defender for investigation and report to this court, pending the further consideration of this court of the petitioner’s plea herein.
Achor, C.J., and Jackson, Myers and Landis, JJ., concur.
Note. — Reported in 201 N. E. 2d 495.